DETAILED ACTION

This application is examined under the first inventor to file provisions of the AIA .
This office action in response to RCE filed on 02/22/2021.
Claim 1 is a pending claim and an independent claim, and claims 2-17 are canceled.
IDS, filed 05/20/2021 and 05/21/2021, is considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US. Pub. 20180123682 to Jung (hereinafter “Jung”)

Regarding claim 1:  Jung discloses a relay selection apparatus, applicable to relay equipment, the relay selection apparatus comprising: a receiver configured to receive a request information transmitted by a remote terminal for unicast traffic communication with a serving cell; and a transmitter configured to broadcast relay discovery information, the relay discovery information including a first equipment and a second identifier (ID)  of the serving cell of the relay equipment (Jung, see paragraph [0293-0294], a remote UE selects only one of the plurality of candidate relay UEs as a relay UE according to a RAN condition, i.e., the RAN condition may be, for example, a condition on which measured quality (e.g., RSRP) in a side link with each of the plurality of candidate relay UEs, and the selection conditions may also be set based on at least one of 1) the  serving cell ID of a candidate relay UE, 2) the frequency of the serving cell of the candidate relay UE, 3) the tracking area (TA) of the serving cell of the candidate relay, 4) the PLMN ID of the candidate relay UE, 5) a relay method supported by the candidate relay UE (e.g., may provide notification of at least one relay method that belongs to a method of relaying a signal in a one-to-one manner like unicast and a method of relaying a signal in a one-to-many manner like group cast or broadcast and that is supported by the candidate relay UE), 6) the group ID of a UE group or a list of group IDs to which the candidate relay UE can provide a relay service, and 7) relay service code, for example. The remote UE may search for and receive a signal transmitted by candidate relay UEs that satisfy the conditions; and see paragraph [0296], the information about the candidate relay UE may include at least one of the UE ID, PLMN ID and supported relay type of the selected candidate relay UE ID and serving cell ID, the UE group is served by the selected relay UE and the relay UE ID is used as the group ID).  
[AltContent: rect]  
 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose phone number is 571-2713795 can be reached on Monday to Friday from 9:00 A.M. to 5:00 P.M.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                       
/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477